DETAILED ACTION
Corrected Notice of ALLOWANCE
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. John Shudy (31,214) on 24 February, 2022.
The application has been amended as follows:


EXAMINER’S AMENDMENT
The application has been amended as follows: 

Claim 10:  The system of claim 8, wherein the request for a session key further includes outputting a request to a server and receiving a session key from the server.

Claim 11: The system of claim 10, wherein if the received session key is not the latest session key, the first node sends a request for the latest rekey message.

Claims 21-23 are cancelled.


Examiner’s Comment on Allowance

Claims 1-4, 6-8, 10, 11, 15-17, 19 and 20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should" preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASGHAR H BILGRAMI whose telephone number is (571)272-3907. The examiner can normally be reached M-F 6 AM to 9 PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ASGHAR H BILGRAMI/Primary Examiner, Art Unit 2647